Citation Nr: 0430717	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  98-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted from July 21, 1993, for uterine 
fibroids with metrorrhagia?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1979 and from December 1990 to June 1991. The veteran 
also had periods of unverified service in a reserve 
component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Newark, New Jersey, Regional Office 
(RO).  In April 2001, the Board remanded the claims for 
additional development.  In a January 2004 rating decision, 
the RO granted service connection for uterine fibroids and 
assigned this disorder and metrorrhagia a combined 
noncompensable rating effective from July 21, 1993.  

As the United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings, Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999), the issue has been restyled 
on the title page.

For the reasons outlined below, the appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Since July 21, 1993, uterine fibroids with metrorrhagia have 
been manifested by symptoms that require essentially 
continuous treatment.



CONCLUSION OF LAW

Since July 21, 1993, the criteria for a 10 percent disability 
rating for uterine fibroids with metrorrhagia are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.3, 4.116, Diagnostic Codes 7613, 
7628 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that her service-connected uterine 
fibroids with metrorrhagia require continuous treatment and 
therefore warrant a compensable rating.  It is requested that 
the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which are based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate Diagnostic Codes identify the various 
disabilities.  Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes.   VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Additionally, in cases 
where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson.  

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  

In October 1997, service connection for menstrual 
irregularity and a cervical polyp was granted.  The disorder 
was assigned a noncompensable rating under 38 C.F.R. § 4.116, 
Diagnostic Code 8876-7613 (disease, injury, or adhesions of 
the uterus) (2003) and Diagnostic Code 7628 (benign neoplasms 
of the gynecological system or breast).  In January 2004, 
service connection was granted for uterine fibroids.  The 
appellant's gynecological disability was then recharacterized 
as uterine fibroids with metrorrhagia.  The noncompensable 
rating remained in effect under 38 C.F.R. § 4.116, Diagnostic 
Codes 7628-7613.

A diseases of the uterus, 38 C.F.R. § 4.116, Diagnostic 
Code 7613, is rated in accordance with the generalized 
formula for diseases of the female reproductive organs.  That 
formula provides for a noncompensable rating for symptoms 
that do not require continuous treatment, a 10 percent rating 
for symptoms that require continuous treatment, and a 30 
percent rating for symptoms that are not controlled by 
continuous treatment.  Id.  

Title 38, Code of Federal Regulations, Section 4.116, 
Diagnostic Code 7628 provides that benign neoplasms of the 
gynecological system or breast are rated according to 
impairment in function of the urinary or gynecological 
system, or skin.  Id.

With the above criteria in mind, the record shows that the 
veteran's symptoms require essentially continuous treatment.  
Specifically, at an August 1999 VA compensation examination 
the veteran reported a history of irregular periods since 
February 1991.  Physical examination noted that a June 1999 
ultrasound showed an anterior cyst, and uterine fibroids.  
The diagnoses were metrorrhagia and fibroid tumor.  

At the appellant's November 2003 VA examination she reported 
that she had irregular periods with excessive bleeding which 
lasted from three to thirty-one days.  Her bleeding 
reportedly necessitated changing pads as frequently as every 
hour for one to three days.  She also reported passing blood 
clots.  Further, records from the Franciscan Family Center, 
dated from February 1992 to July 2001, show complaints and/or 
treatment for irregular cycles, persistent bleeding, and/or 
blood clots.  Additionally, Menstrual Record Charts for 2000, 
and the first three months of 2001 document a history of 
irregular menstrual activity.  

In July 2001, Samih A. Ibrahim, M.D., a physician with the 
Center Park Ob-Gyn Associates, reported that the veteran was 
placed on oral contraceptives to regulate the irregular 
cycles caused by her service connected uterine fibroids.  Dr. 
Ibrahim also stated that: 

[The veteran] has been under the care of 
our office since February of 1992.  Since 
then she has undergone multiple physical 
and ultrasound examinations which reveal 
a persistent enlarged fibroid uterus.  
During this time she has also experienced 
repeated episodes of irregular and 
prolonged menses.

She has been treated at various times 
with oral contraceptives with reasonable 
success, however she now experiences 
break-through bleeding despite changing 
regimens.  She has undergone an 
endometrial biopsy to rule out neoplasia.

We are currently discussing possible 
dilatation and curettage versus a 
hysterectomy to alleviate her suffering.

Similarly, June 2001 treatment records from Scott E. Edwards, 
M.D., of the University of Pennsylvania Medical Center, show 
the veteran's complaints and/or treatment for persistent 
bleeding due to uterine fibroids.  In a July 2001 letter, Dr. 
Edwards reported that: 

[The veteran] is a patient of mine who 
established care with me on June 25, 
2001.  She had previously been followed 
by another obstetrician/gynecologist who 
is now retired.

[The veteran] has a long-standing history 
of irregular uterine bleeding and also 
has a history of uterine fibroids.  
Additionally, it has been noted that she 
has had cervical polyps in the past that 
required removal.  She has had multiple 
ultrasounds.  The first was dated 
02/02/92 and showed she had a bulky 
uterus with a small uterine fibroid.  A 
follow-up ultrasound in 01/95 confirmed 
this.  The most recent ultrasound for 
which I have a record of was dated 06/99, 
which also confirmed the uterine fibroid.  
The fibroid is approximately 2 1/2 cm in 
diameter and she has an enlarged uterus.  
[The veteran] states that she had 
irregular bleeding, which began during 
her military service in the years of 1990 
and 1991 . . .

The Board is not able to tell from the medical histories 
provided at the veteran's VA examinations whether her service 
connected uterine fibroids with metrorrhagia require 
continuous treatment.  Still, given the documented medical 
history outlined above which shows her service connected 
disability led to frequent doctor visits, oral contraceptive 
therapy, frequent ultra sounds, a polypectomy, and a biopsy, 
the Board finds that evidence of a need for continuous 
treatment, both positive and negative, is at least in 
equipoise.  Therefore, a 10 percent rating is assigned under 
38 C.F.R. § 4.116, Diagnostic Code 7613.  This is true 
throughout the period of time during which her claim has been 
pending.  Fenderson.  

As to whether the veteran is entitled to a rating in excess 
of 10 percent for uterine fibroids with metrorrhagia under 
Diagnostic Code 7613 or Diagnostic Code 7628, or whether she 
is entitled to special monthly compensation for loss of use 
of a creative organ, such considerations must be deferred 
pending VA's fulfillment of its duties under the Veterans 
Claims Assistance Act of 2000 (VCAA).


ORDER

A 10 percent disability rating for uterine fibroids with 
metrorrhagia is granted for the term since July 21, 1993, 
subject to the laws and regulations governing the award of 
monetary benefits.

REMAND

Under 38 U.S.C.A. § 5103A(b), VA is to attempt to obtain and 
associate with the record all adequately identified records.  
In this regard, the record shows that the veteran has 
received treatment at the Philadelphia VA medical center 
since December 1994; from Scott E. Edwards, M.D., of the 
University of Pennsylvania Medical Center since June 2001; 
from Samih A. Ibrahim, M.D.; from Richard L. DeSandre, M.D., 
of Franciscan Family Center since February 1992; and from a 
John A. Immordino, M.D..  While VA obtained the veteran's 
treatment records from the Philadelphia VA medical center 
through August 1997, and from the Franciscan Family Center 
through July 2001, the record does not show that VA has 
obtained copies of all pertinent medical records from these 
other locations, or contemporaneous treatment records from 
the Philadelphia VA medical center and the Franciscan Family 
Center.  Therefore, further development is in order.  Id.

Next, the VCAA requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Governing regulations also provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 
(2003).  

While the veteran was afforded multiple VA examinations 
during the pendency of her appeal, these examinations took 
place without the examiners having the medical records 
outlined above.  In addition, the examinations did not 
provide medical opinion evidence sufficient to rate her 
service-connected disability under 38 C.F.R. § 4.116, 
Diagnostic Codes 7613 and 7628.  Specifically, no examiner 
has addressed whether uterine fibroids with metrorrhagia are 
manifested by symptoms that are not controlled by continuous 
treatment.  38 C.F.R. § 4.116, Diagnostic Codes 7613.  
Accordingly, the veteran should be scheduled for another VA 
gynecological examination by an examiner who had an 
opportunity to review her complete medical history.  See 
38 U.S.C.A. § 5103A(d).

Therefore, the claim is REMANDED for the following:

1.  The RO must review the claims files 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a higher evaluation for 
her uterine fibroids with metrorrhagia.  
The letter must: (1) notify the claimant 
of the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) notify her of the 
information and evidence that VA will 
seek to provide; (3) notify her of the 
information and evidence she is expected 
to provide; and (4) request she provide 
all pertinent evidence in her possession 
that has yet to be submitted to VA.  The 
veteran should be notified that she has 
one-year to submit pertinent evidence 
needed to substantiate her claim.  The 
date of mailing the veteran notice of the 
VCAA begins the one-year period.  

2.  The RO, after obtaining any necessary 
authorizations, should request the 
following gynecological treatment 
records: all post August 1997 treatment 
records from the Philadelphia VA medical 
center; all post June 2001 treatment 
records from Scott E. Edwards, M.D., of 
the University of Pennsylvania Medical 
Center; all post July 2001 treatment 
records from the Franciscan Family 
Center; and all records from John A. 
Immordino, M.D..  If any requested record 
is not available, or if the search for 
such record yields negative results, that 
fact should be documented in the claims 
files, and the veteran notified in 
writing which record VA was not able to 
obtain.  She should also be told that her 
claim will be adjudicated without this 
record if she is unable to obtain it.  

3.  The RO should contact the veteran and 
ask her to identify the name, address, 
and approximate (beginning and ending) 
dates of any other VA and non-VA health 
care provider who has treated her for 
uterine fibroids with metrorrhagia since 
July 1993.  The RO should inform the 
veteran that VA will make reasonable 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if she identifies 
the custodians thereof.  Obtain all 
records identified by the veteran that 
have not already been associated with the 
claims file.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing of 
which records VA was not able to obtain.  
She must be notified that her claim will 
be adjudicated without these records if 
she is unable to obtain them.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA gynecological 
examination.  The claims folders must be 
made available to the examiner for review 
in conjunction with the examination.  In 
accordance with the latest AMIE 
worksheets for gynecological disorders, 
all indicated tests and studies as deemed 
appropriate by the examiner should be 
accomplished and all clinical findings 
should be reported in detail.  Such 
clinical findings should include, but is 
not limited to, an opinion whether 
uterine fibroids with metrorrhagia are 
manifested by symptoms that are not 
controlled by continuous treatment.  
38 C.F.R. § 4.116, Diagnostic Codes 7613.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issue on appeal using a 
rating decision format which takes into 
account whether "staged" ratings are 
appropriate.  Fenderson.  If any benefit 
sought on appeal remains denied, she and 
her representative must be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



